                                                                             U.S.OfSTRiCT OOmi
             IN THE UNITED STATES DISTRICT COURT FOR                           SAVANNAH D!V.
                   THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION
                                                                            2020 ^FR-6 AH9: il
TRAVIS BETTERSON,                                                       CLERK.
                                                                              SO.BISJ. OF GA.
       Petitioner,

V.                                                        CASE NO. CV420-005


SHERIFF JOHN WILCHER,


       Respondent.


                                      ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation,        to    which      no    objections        have    been      filed.

(Doc. 2.) After a careful review of the record, the report

and    recommendation        is      ADOPTED    as    the    Court's        opinion   in

this    case.     As   a    result,      Petitioner's           28   U.S.C.       § 2254

Petition     is    DISMISSED          WITHOUT        PREJUDICE.        In    addition,

Petitioner        is       not       entitled        to     a    Certificate          of


Appealability,         rendering       moot     any       request    for     in    forma

pauperis status on appeal. The Clerk of Court is DIRECTED

to close this case.


       SO ORDERED this           O     day of February 2020.



                                             WILLIAM T. MOORE, W.
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN      DISTRICT OF GEORGIA
